Case 1:16-cr-20549-RNS Document 1491 Entered on FLSD Docket 04/09/2020 Page 1 of 2




                             United States District Court
                                       for the
                             Southern District of Florida

    United States of America,             )
    Plaintiff                             )
                                          )
                                            Criminal Case No. 16-20549-CR-
    v.                                    )
                                            Scola
                                          )
    Philip Esformes,                      )
    Defendant.                            )
         Order on Defendant’s Expedited Motion for Release Pending Appeal
          There are various circumstances where a Court should release inmates
   from prison, and this Court has not hesitated to do so where appropriate. See
   United States v. Kahn, Case No. 11-cr-20331 (S.D. Fla. Oct. 11, 2019) (Scola, J.);
   United States v. Oreste, Case No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020). But this
   is not one of those cases.
          Esformes was convicted after a jury trial of twenty healthcare-related
   crimes and was recently sentenced to 240 months in prison (Am. Judgment, ECF
   No. 1459). The jury was unable to reach a verdict on several counts, including
   the main charge of conspiracy to commit health care fraud and wire fraud. Those
   counts remain pending against him and have not yet been rescheduled for trial. 1
   Even if it were appropriate for the Court to release Esformes on the counts
   currently on appeal before the Eleventh Circuit (but it is not for all the reasons
   set forth in the Government’s response, ECF No. 1490), he still would need to
   move for and obtain pretrial release on the counts that have not yet been set for
   retrial.
          Esformes has previously been denied pretrial release by United States
   Magistrate Judge Torres (Detention Order, ECF No. 68), which was then
   approved by United States District Court Judge Lenard (Order, ECF No.133),
   and which was affirmed by the Eleventh Circuit (Order of Dismissal, ECF No.
   700).
          One of the main grounds for Esformes’s pre-trial detention was an
   allegation that Esformes obstructed justice by attempting to pay for a co-
   conspirator to flee the jurisdiction. Esformes has now been convicted of that


          1On July 17, 2020, this matter is scheduled for a hearing to determine a
   date to schedule the remaining counts for a jury trial. (Order to Continue, ECF
   No. 1470.)
Case 1:16-cr-20549-RNS Document 1491 Entered on FLSD Docket 04/09/2020 Page 2 of 2




   crime. Thus, if anything, the grounds for the continued detention of Esformes
   are stronger now than they were in 2016 at the time of his original detention
   hearing.
          The only additional ground for his current release is the COVID-19
   pandemic and Esformes’s claim of a pre-existing condition which makes him
   more vulnerable to the virus. As the government points out in its response,
   Esformes’s asthma is not at an acute level warranting his release after serving
   less than 25% of his sentence. Virtually every person over the age of 50 has some
   health condition that could conceivably put that person at a greater risk of
   succumbing to the coronavirus, but this does not entitle every inmate over 50 to
   be released. Attorney General William Barr’s memo urging the release of
   particularly vulnerable inmates is not a get-out-of-jail-free card for every
   incarcerated person. See Memorandum from the Attorney General (Apr. 3, 2020).
          Therefore, for the reasons set forth above, after considering the 18 U.S.C.
   § 3553 factors, and for all the reasons cited in the Government’s response, the
   Court denies Esfromes’s motion for release on conditions pending appeal (ECF
   No. 1482).
         Done and ordered at Miami, Florida, on April 9, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
